DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues: 
Independent claim 1 is amended to recite in part "a baffle configured to allow air to flow therethrough." Independent claim 7 is amended to recite in part "an exhaust [and] a fan positioned beneath the exhaust and configured to create an airflow through the light emitting system. " Support for the amendments is found at paragraphs [35]-[39] of the specification and FIGS. 1-3. 
None of the cited references disclose, teach, or suggest a baffle as now recited in amended claim 1, and none of the references disclose, teach or suggest an exhaust, or a fan positioned beneath the exhaust and configured to create an airflow through the light emitting system as recited in claim 7.
In response, the rejection to claim 1 has been amended to modify Hawkins et al. to include a baffle, and the rejection to claim 4 has been amended to modify Hawkins et al. to include an exhaust and a fan positioned beneath the exhaust, configured to create an airflow through the light emitting system. Hawkins et al. as modified in claim 4 is used to reject claim 7 as well. 
Applicant further argues:
Claims 2-6, 8-14, and 21-22 depend from amended claims 1 or 7, contain all the limitations therein, and are allowable for the same reasons. Accordingly, claims 1-14 and 21-22 are patentable over Hawkins, Bellini, and Hyun.
Since claims 1 and 7 are rejected using new grounds of rejection, claims 2-6, 8-14, and 21-22 are rejected using Hawkins et al. as modified in claims 1 and 7. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (provided in Applicant’s IDS of 3/18/2020) in view of Kirschman (US 20170296691 A1).
Regarding claim 1, Hawkins et al. teaches a light emitting device for inactivating microorganisms (abstract: A lighting system configured to provide light and disinfect air in an environment), the light emitting device comprising: 
a light emitter disposed on a substrate (par. 89: one or more of the light-emitting elements 256 can be covered or coated with phosphors, substrates infused with phosphors)
and configured to at least produce a light comprising a radiant flux sufficient to initiate inactivation of microorganisms (par. 67: More specifically, the lighting device 104 provides or delivers (e.g., outputs, emits) at least 3,000 mW (or 3 W) of disinfecting light; NOTE: according to the specification, a radiant flux of 0.02 mW located 1 cm from the target surface is sufficient for microbial inactivation, and since one can hold the target surface at any chosen distance to the lighting device 104, this reads on the instant claimed limitation), 
wherein at least 20% of a spectral energy of the light is in a wavelength range of 380 - 420 nanometers (nm) (par. 81: The light-emitting elements 256 in this version take the form of light-emitting diodes (LEDs) and are configured to together (i.e., combine to) emit at least 3,000 mW of specially configured visible light, in this case light having a wavelength in a range of between approximately 380 nm and approximately 420 nm, par. 67: Thus, for example, the light provided by the lighting device 104 may have a component of spectral energy measured in the 380 nm to 420 nm wavelength range that is greater than 10%, 15%, or 20%.),
but does not teach a baffle configured to allow air to flow therethrough.
Kirschman teaches a UV air sterilization device (abstract: A system, unit, device and method are shown for providing substantially simultaneous disinfection of bacteria or other pathogens in air passing through the system using C-band ultraviolet radiation from an ultraviolet light source and that is also capable of substantially simultaneous and efficient disinfecting air and surfaces outside the device using the same ultraviolet light source). Kirschman teaches a fan for channeling air into the sterilization device for irradiation (par. 22: The disinfection unit wherein the transparent tubular member comprises a first end situated on the housing in operative relationship to the blower or fan, the blower or fan drawing air in from a base of the housing and expelling it through an exit opening of the transparent tubular member) and teaches a baffle for the purpose of controlling the airflow into the device, thereby facilitating more effective sterilization (par. 24: The disinfection unit wherein the disinfection unit comprises at least one baffle or airflow interrupter for interrupting the air flowing through the transparent tubular member to facilitate improving ultraviolet radiation effectiveness). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hawkins et al. to have a baffle between its UV lights and the open air, as taught by Kirschman, in order to facilitate greater UV radiation effectiveness). 
Hawkins et al. modified by Kirschman further teaches and a fan configured to create an airflow through the baffle and towards the substrate (par. 71: Moreover, the lighting device 104 optionally includes means for creating air convection proximate to the lighting device 104 so as to facilitate circulation of disinfected air away from the lighting device 104 and air that has not been disinfected toward the lighting device 104. The means for creating air convection may, for example, include one or more fans; NOTE: air that passes by lighting device 104 would naturally pass through the baffle and toward the substrate, which is located on the lights).
Regarding claim 2, Hawkins et al. modified by Kirschman teaches the light emitting device of claim 1, as set forth above, and further teams wherein the airflow cools the light emitter (par. 71: Moreover, the lighting device 104 optionally includes means for creating air convection proximate to the lighting device 104 so as to facilitate circulation of disinfected air away from the lighting device 104 and air that has not been disinfected toward the lighting device 104; NOTE: since disinfected air has been exposed to the light, it would be warmer than the air that has not been disinfected, and therefore the circulation of unsterilized air toward the device would cool the device).
Regarding claim 3, Hawkins et al. modified by Kirschman teaches the light emitting device of claim 1, as set forth above, and further teaches further comprising a heat sink configured to absorb heat from the light emitter (par. 71: In some examples, e.g., when LEDs are employed in the lighting device, the lighting device 104 can include a means for maintaining a junction temperature of the LEDs below a maximum operating temperature of the LEDs. The means for maintaining a junction temperature may, for example, include one or more heat sinks), wherein the airflow is configured to dissipate heat from the heat sink (NOTE: any airflow that reaches the device would also dissipate heat from the heat sink because the heat sink is part of the device).
Regarding claim 4, Hawkins et al. modified by Kirschman teaches the light emitting device of claim 1, as set forth above, and further teaches wherein to create the airflow, the fan is configured to pull air over the light emitter (par. 71: Moreover, the lighting device 104 optionally includes means for creating air convection proximate to the lighting device 104 so as to facilitate circulation of disinfected air away from the lighting device 104 and air that has not been disinfected toward the lighting device 104) but does not explicitly teach creating a vertical airflow from a bottom of the light emitter to a top of the light emitter and through the fan. 
Kirschman teaches wherein the fan is configured to create a vertical airflow from a bottom of the light emitter to a top of the light emitter and through the fan, before exiting an exhaust above the fan, for the purpose of passing air through UV radiation (par. 34: The air-surface disinfector wherein the transparent tubular member comprises a first end situated on a housing in operative relationship to a blower or fan, the blower or fan drawing air in from a base of the housing and expelling it through an exit opening of the transparent tubular member). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Hawkins et al. modified by Kirschman to be arranged along a central vertical axis of the device, and to have an exhaust opening above the fan and the UV lights, as taught by Kirschman, in order to create a vertical airflow from the bottom to the top of the light emitting device. 
Regarding claim 5, Hawkins et al. modified by Kirschman teaches the light emitting device of claim 1, as set forth above, and further teaches wherein the light comprises a peak wavelength of 405 nm (par. 67: More specifically, the lighting device 104 provides or delivers (e.g., outputs, emits) at least 3,000 mW (or 3 W) of disinfecting light, which has a wavelength in the range of approximately 380 nm to approximately 420 nm (more particularly between 400 nm and 420 nm, e.g., about 405 nm)).
Regarding claim 6, Hawkins et al. modified by Kirschman teaches the light emitting device of claim 1, as set forth above, and further teaches wherein the light emitter is a first light emitter and the light is a first light (par. 81: The light-emitting elements 212 include one or more first light-emitting elements 256), the light emitting device further comprising: a second light emitter configured to produce a second light having a wavelength in a range of 380 - 750 nm (par. 81: and one or more second light-emitting elements 260… In many cases, the light emitted by some, if not all, of the light-emitting elements 260 will have a wavelength greater than 500 nm. As an example, the light-emitting elements 260 may emit red, green, and blue light, which combine to yield or form white visible light; NOTE: red, green, blue, and white light all have wavelength ranges within 380-750 nm because they are all forms of visible light, and since they fall within the claimed range, they anticipate this range; see MPEP 2131.03.I); 
and a controller in communication with the first light emitter and the second light emitter (par. 87: More specifically, the one or more communication modules can facilitate the transfer of various data, such as occupancy or motion data, operational instructions (e.g., turn on, turn off, dim, etc.), etc., between the components of the bulb or fixture 200 and the local controller, par. 8)
and configured to switch between a first light mode and a second light mode, wherein the first light mode comprises emission of the first light (par. 85: When, for example, the occupancy sensor 220 does not detect any motion within the pre-determined range or distance, the light device 200 device can shut off or emit less light from the second light-emitting elements 260, as the healthcare environment 100 is not occupied (and, therefore, the color of the emitted light may not matter). In other words, the light 200 can emit light only from the first light-emitting elements 256)
and the second light mode comprises emission of the second light (par. 85: Conversely, when the occupancy sensor 220 detects motion within the pre-determined range or distance, the light fixture 200 can emit light from both the first and second light-emitting elements 256, 260; NOTE: the word comprises is interpreted to mean including an element, but not limited to the element, and thus the prior art teaching satisfies the limitation of the second light mode including the emission of the second light, even if it also features emission from the first light).
Regarding claim 21, Hawkins et al. modified by Kirschman teaches the light emitting device of claim 1, as set forth above, and further teaches further comprising an exhaust positioned above the baffle and wherein the fan configured to create an airflow through the baffle and through the exhaust (see modification made in rejection to claim 4). 
Claims 7-12, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. modified by Kirschman (hereinafter referred to as Modified Hawkins et al., and further in view of Bellini (International Pub. No. WO 2018090131 A1).
Regarding claim 7, Modified Hawkins et al.  teaches a light emitting system for inactivating microorganisms, (abstract: A lighting system configured to provide light and disinfect air in an environment) the light emitting system comprising: 
a light source configured to emit a light comprising: at least 20% of a spectral energy of the light in a wavelength range of 380 - 420 nanometers (nm) (par. 81: The light-emitting elements 256 in this version take the form of light-emitting diodes (LEDs) and are configured to together (i.e., combine to) emit at least 3,000 mW of specially configured visible light, in this case light having a wavelength in a range of between approximately 380 nm and approximately 420 nm, par. 67: Thus, for example, the light provided by the lighting device 104 may have a component of spectral energy measured in the 380 nm to 420 nm wavelength range that is greater than 10%, 15%, or 20%.), 
and a radiant flux sufficient to initiate inactivation of microorganisms (par. 67: More specifically, the lighting device 104 provides or delivers (e.g., outputs, emits) at least 3,000 mW (or 3 W) of disinfecting light); 
an exhaust (see modification made in rejection to claim 4)
a fan positioned beneath the exhaust and configured to create an airflow through the light emitting system (par. 71: Moreover, the lighting device 104 optionally includes means for creating air convection proximate to the lighting device 104 so as to facilitate circulation of disinfected air away from the lighting device 104 and air that has not been disinfected toward the lighting device 104. The means for creating air convection may, for example, include one or more fans; see modification made in rejection to claim 4); 
However, Modified Hawkins et al.  does not teach a sensor configured to measure a temperature associated with the light source. It teaches a controller in communication with the light source, and implies a temperature sensor and that the controller is also in communication with the fan because it teaches maintaining a predetermined stable temperature by means of a fan (par. 71) but does not explicitly teach a controller in communication with the light source, the fan, and the sensor, wherein the controller is configured to adjust, based on the temperature associated with the light source, an airflow characteristic.
Bellini teaches a phototherapeutic device comprising a plurality of light emitting devices (abstract) that has a fan for cooling that is controlled by a controller (par. 97). Specifically, it teaches a sensor configured to measure a temperature associated with the light source (par. 131: In some embodiments, the controller 360 may be operative to activate, deactivate, or otherwise control the action of the fans 394r394.sub.2 based on one or more conditions, including for example a temperature sensed by an internal temperature sensor 376) 
and a controller in communication with the light source (par. 7: a central controller operatively connected to the plurality of light emitting devices), the fan, and the sensor, wherein the controller is configured to adjust, based on the temperature associated with the light source, an airflow characteristic (par. 132: In some embodiments, a speed of rotation of each of the fans 394r394.sub.2 may be controlled by the controller 360 based on one or more of the temperatures and/or based on a difference between one or more of the temperatures and their respective allowed temperature threshold; NOTE: changing the speed of the fan would change the airflow through the fan). This teaching would fulfill the need described in Hawkins et al. for using a fan to maintain a stable temperature of the lighting system. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modify the lighting system of Modified Hawkins et al.  to have a temperature sensor, and connect the controller to the fan and sensor, configuring it to adjust the speed of the fan based on the temperature of the light source, as taught by Bellini, in order to maintain a stable temperature of the light source. 
Regarding claim 8, Modified Hawkins et al.  modified by Bellini teaches the light emitting system of claim 7, as set forth above, and further teaches wherein: the light source is a first light source and the light is a first light (par. 81: The light-emitting elements 212 include one or more first light-emitting elements 256); and the light emitting system further comprises a second light source configured to emit a second light having a wavelength in a range of 380 - 750 nm (par. 81: and one or more second light-emitting elements 260… In many cases, the light emitted by some, if not all, of the light-emitting elements 260 will have a wavelength greater than 500 nm. As an example, the light-emitting elements 260 may emit red, green, and blue light, which combine to yield or form white visible light; NOTE: red, green, blue, and white light all have wavelength ranges within 380-750 nm because they are all forms of visible light, and since they fall within the claimed range, they anticipate this range; see MPEP 2131.03.I).
Regarding claim 9, Modified Hawkins et al.  modified by Bellini teaches the light emitting system of claim 8, as set forth above, and further teaches adjusting a light characteristic by switching between a first light mode and a second light mode; and the first light mode comprises emission of the first light and the second light mode comprises emission of the second light (par. 85: When, for example, the occupancy sensor 220 does not detect any motion within the pre-determined range or distance, the light device 200 device can shut off or emit less light from the second light-emitting elements 260, as the healthcare environment 100 is not occupied (and, therefore, the color of the emitted light may not matter). In other words, the light 200 can emit light only from the first light-emitting elements 256… Conversely, when the occupancy sensor 220 detects motion within the pre-determined range or distance, the light fixture 200 can emit light from both the first and second light-emitting elements 256, 260; NOTE: the word comprises is interpreted to mean including an element, but not limited to the element, and thus the prior art teaching satisfies the limitation of the second light mode including the emission of the second light, even if it also features emission from the first light). 
It further suggests switching between different operational modes based on various parameters, one of them being temperature (As such, the lighting device 104 may transmit data, such as operating status (e.g., the operating mode), light emission data, hardware information, occupancy data, daylight levels, output wattages, temperature, power consumption, to the server 66 and/or other lighting devices 58, and may receive, from the server 66, other lighting devices 58, and/or the client devices 70, operational instructions (e.g., turn on, turn off, provide light of a different spectral characteristic, switch between operating modes) and/or other data (e.g., operational data from or about the other lighting devices 58). 
However, Modified Hawkins et al.  modified by Bellini does not teach wherein the adjustment is based on the temperature associated with the light source. 
Modified Hawkins et al.  modified by Bellini already teaches switching the output of its light based on a parameter such as the occupancy of its environment (par. 73). It also teaches changing the LED’s directly in order to maintain a set temperature: “the lighting device 104 can include a means for maintaining a junction temperature of the LEDs below a maximum operating temperature of the LEDs… The means for maintaining a junction temperature may, for example, include… a thermal feedback system to one or more drivers (that power the LEDs) via NTC thermistor, or other means that reduce LED drive current at sensed elevated temperatures” (par. 71). 
Switching between modes of light emission intrinsically changes the temperature of the LED’s because different wavelengths of light intrinsically have different temperatures. Therefore, one means of controlling temperature would be to change between the first and second light modes.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Modified Hawkins et al.  modified by Bellini to switch between first and second light modes based on the temperature of the system, as taught by Hawkins et al., as a known means to solve the known need of temperature maintenance. 
Regarding claim 10, Modified Hawkins et al.  modified by Bellini teaches the light emitting system of claim 9, as set forth above, and further teaches wherein the controller is configured to determine an amount of time the light emitting system has been in the first light mode or the second light mode (par. 75: More specifically, the dosing feedback system 124 monitors… the amount of time the lighting device 104 has spent in various operating modes (e.g., examination mode), par. 97: The mode control setting 576 is a control signal that specifies the desired operating mode for the lighting device 504. The mode control setting 576 may, for example, specify that the lighting device 504 be in a first mode (e.g., an examination mode, a disinfection mode, a blended mode), whereby the first and second LEDs 556, 560 are fully powered, or a second mode (e.g., a nighttime mode), whereby the second LEDs 560 are powered while the first LEDs 556 are not powered (or are powered at a lower level)), 
and switch between the first light mode and the second light mode based on the amount of time the light emitting system has been in the first light mode or the second light mode or a time of day (par. 61: Each set of lighting settings may include various parameters or settings including, for example, spectral characteristics, operating modes (e.g., examination mode, disinfection mode, blended mode, nighttime mode, daytime mode, etc.), dim levels, output wattages, intensities, timeouts, and/or the like, whereby each set of lighting settings may also include a schedule or table specifying which settings should be used based on the time of day, day or week, natural light levels, occupancy, and/or other parameters, par. 75: Based on the parameters or settings of the lighting device 104, the dosing feedback system 124 (and/or an operator of the lighting device 104) can determine the quantity and frequency of deactivation dosing delivered by the lighting device 104… In any case, the dosing feedback system 124 allows a hospital or other environment 100 that implements the lighting device 104 to quantitatively determine (and verify) that sufficient levels of deactivation dosing were delivered over various periods of time). 
Regarding claim 11, Modified Hawkins et al.  modified by Bellini teaches the light emitting system of claim 7, as set forth above, and further teaches wherein the controller is further configured to adjust, based on the temperature associated with the light source, a light characteristic by adjusting a light output of light source (par. 71: the lighting device 104 can include a means for maintaining a junction temperature of the LEDs below a maximum operating temperature of the LEDs… The means for maintaining a junction temperature may, for example, include… a thermal feedback system to one or more drivers (that power the LEDs) via NTC thermistor, or other means that reduce LED drive current at sensed elevated temperatures; NOTE: lowering the current to the LED’s would intrinsically lower the light output of the LED’s because less energy input means less energy output).  
Regarding claim 12, Modified Hawkins et al.  modified by Bellini teaches the light emitting system of claim 7, as set forth above, and further teaches wherein the controller is configured to adjust the airflow characteristic by adjusting a speed of the fan, and wherein the airflow cools the light source (Bellini par. 132: In some embodiments, a speed of rotation of each of the fans 394r394.sub.2 may be controlled by the controller 360 based on one or more of the temperatures and/or based on a difference between one or more of the temperatures and their respective allowed temperature threshold; NOTE: the airflow from the fan would intrinsically cool the light source).
Regarding claim 14, Modified Hawkins et al.  modified by Bellini teaches the light emitting system of claim 7, as set forth above, and further teaches wherein the light comprises a peak at 405 nm (par. 67: More specifically, the lighting device 104 provides or delivers (e.g., outputs, emits) at least 3,000 mW (or 3 W) of disinfecting light, which has a wavelength in the range of approximately 380 nm to approximately 420 nm (more particularly between 400 nm and 420 nm, e.g., about 405 nm)).
Regarding claim 22, Modified Hawkins et al.  modified by Bellini teaches the light emitting system of claim 7, as set forth above, and further teaches wherein the fan is configured to create a vertical airflow from a bottom of the light emitting system through the fan to a top of the light emitting system (see modification made in rejection to claim 4). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Hawkins et al.  in view of Bellini (hereinafter referred to as Modified Hawkins et al.) as applied to claims 1-6 above, and further in view of Hyun (Korean Pub. No. KR 101895978 B1). 
Regarding claim 13, Modified Hawkins et al. teaches the light emitting system of claim 7, as set forth above, and further teaches wherein: the fan is configured to enable the airflow to flow through the vent (NOTE: the fan is configured to cool the device, which means it must blow air over the device, and  air that passes by lighting device 104 would naturally pass through the vent) but does not teach and the controller is configured to adjust the airflow characteristic by adjusting the vent.
Hyun teaches an automated ceiling light (abstract). It teaches a fan (pg. 9 par. 8: a fan 60) and a controller that adjust a vent, and thereby adjusting airflow, in order to control temperature (pg. 6 par. 9: When the temperature sensed by the temperature sensor S3 becomes equal to or higher than a predetermined temperature, the controller 50 controls the flow path switching unit 80 to switch the flow path so that air flows through the second air inlet H2; flow path switching unit 80 reads on vent).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Modified Hawkins et al. to have an adjustable vent controlled by a controller to adjust airflow, as taught by Hyun, in order to regulate temperature. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796  

/KEVIN JOYNER/Primary Examiner, Art Unit 1799